Opinion of the Court
PER CURIAM:
Pursuant to his plea, the accused was found guilty of two specifications of larceny and sentenced to bad-conduct discharge, forfeiture of $100.Ó0 per month for three months, and confinement at hard labor for three months. With some reduction in the forfeitures, intermediate appellate authorities affirmed.
During argument on the sentence, the trial counsel stated:
. . Counsel for the defense stated that Leggio was a value to the Service. Well, not more than one week ago a message came out which requested that all El, E2, and E3 rates who show potential for trouble-making be removed from the service or not be allowed to re-enlist. Now I will agree with the defense I don’t think brig time will be necessary at all. I do think that a BCD or an administrative discharge be recommended for Leggio.”
The trial counsel’s argument was prejudicially erroneous. United States v Estrada, 7 USCMA 635, 23 CMR 99; United States v Lackey, 8 USCMA 718, 25 CMR 222. Reversal is required.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Navy. A rehearing on the sentence is ordered.